DENIED and Opinion Filed April 8, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00399-CV

                    IN RE LARRY JAMES BUDOW, Relator

           Original Proceeding from the 401st Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 401-80851-2012

                        MEMORANDUM OPINION
            Before Chief Justice Burns and Justices Molberg and Evans
                          Opinion by Chief Justice Burns
      In this original proceeding, Larry James Budow has filed a petition for writ of

mandamus requesting the Court to compel the trial court to hear his motion for nunc

pro tunc judgment requesting credit on his sentence. Because the petition does not

comply with the rules of appellate procedure, we deny relief.

      Initially, we note relator has not signed his petition. The rules of appellate

procedure require an unrepresented party to sign documents filed with the Court.

See TEX. R. APP. P. 9.1(b).

      Secondly, the petition is not properly certified. A petition seeking mandamus

relief must contain a certification stating that relator “has reviewed the petition and

concluded that every factual statement in the petition is supported by competent
evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j). The Court

requires relator’s certification to state substantially what is written in rule 52.3(j).

See In re Butler, 270 S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig. proceeding).

Relator’s petition does not contain a certification and thus does not comply with the

certification requirement of rule 52.3(j). See id.

      Finally, relator’s petition is not supported by a proper record. Rule

52.3(k)(1)(A) requires relator to file an appendix with his petition that contains “a

certified or sworn copy of any order complained of, or any other document showing

the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Rule 52.7(a)(1) requires

the relator to file with the petition “a certified or sworn copy of every document that

is material to the relator’s claim for relief that was filed in any underlying

proceeding.” TEX. R. APP. P. 52.7(a)(1).

      Relator has failed to attach any documents to his petition. As the party seeking

relief, relator has the burden of providing the Court with a sufficient mandamus

record to establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833,

837 (Tex. 1992) (orig. proceeding). Without a properly authenticated appendix

containing certified or sworn copies of documents, relator has not shown his

entitlement to mandamus relief. See Butler, 270 S.W.3d at 759.

      Because relator’s petition is not signed, properly certified, and supported by




                                          –2–
an adequate record, we deny relief. See id. at 758–59.




                                          /Robert D. Burns,III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

200399F.P05




                                        –3–